IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


HTR RESTAURANTS, INC. D/B/A/ SIEBS            :    No. 334 WAL 2021
PUB, INDIVIDUALLY AND ON BEHALF OF            :
A CLASS OF SIMILARLY SITUATED                 :
PERSONS, 3382 BABCOCK BOULEVARD,              :    Cross Petition for Allowance of
PITTSBURGH, PA 15327,                         :    Appeal from the Order of the
                                              :    Superior Court
                    Respondent                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
ERIE INSURANCE EXCHANGE, 100 ERIE             :
INSURANCE PLACE, ERIE, PA 16530,              :
                                              :
                    Petitioner                :

JOSEPH TAMBELLINI, INC. D/B/A                 :    No. 335 WAL 2021
JOSEPH TAMBELLINI RESTAURANT,                 :
5701 BRYANT STREET, PITTSBURGH, PA            :
15206,                                        :    Cross Petition for Allowance of
                                              :    Appeal from the Order of the
                    Respondent                :    Superior Court
                                              :
                                              :
              v.                              :
                                              :
                                              :
ERIE INSURANCE EXCHANGE, 100 ERIE             :
INSURANCE PLACE, ERIE, PA 16530,              :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 25th day of May, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner. is:
Did the Superior Court endorse an erroneous, unprecedented and
dangerous expansion of Pa.R.Civ.P. 213.1 contrary to its plain language
and which threatens to disrupt this and other litigations pending in multiple
Counties throughout the Commonwealth, in holding that a litigant who is not
a “party” to other cases in “different counties,” has standing to file a Rule
213.1 motion to transfer such cases to the County of the nonparty’s choice?




          [334 WAL 2021 and 335 WAL 2021] - 2